     Case 3:19-cv-02128-N Document 1 Filed 09/09/19                Page 1 of 18 PageID 1


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


LIGHTSIDE TECHNOLOGIES LLC,

       Plaintiff,

               v.                                 C.A. No. 3:19-cv-02128

ZTE CORPORATION, and                              PATENT CASE
ZTE (USA) INC.
                                                  JURY TRIAL DEMANDED

       Defendants.


                      COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Lightside Technologies LLC (“Lightside” or “Plaintiff”) files this Complaint for

Patent Infringement against Defendants ZTE Corporation, and ZTE (USA) Inc. (collectively

“ZTE” or “Defendants”).

                                    NATURE OF ACTION

       1.      This is an action for infringement of U.S. Patent Nos. 8,374,253 (“the ’253

Patent”) and 8,873,640 (“the ’640 Patent”) (collectively the “Patents-in-Suit”).

                                            PARTIES

       2.      Lightside is a Texas limited liability company with a principal place of business at

700 Lavaca St., Suite 1401, Austin, TX 78701-3101.

       3.      ZTE Corporation is a corporation organized and existing under the laws of the

People’s Republic of China with its principal place of business in ZTE Plaza, Keji Road South,

Hi-Tech Industrial Park, Nansham District, Shenzhen, Guangdong Province, P.R. China 518057.

This Defendant does business in the state of Texas and in the Northern District of Texas. This

PLAINTIFF’S COMPLAINT AGAINST DEFENDANT ZTE
CORPORATION                                                                               PAGE | 1
     Case 3:19-cv-02128-N Document 1 Filed 09/09/19                   Page 2 of 18 PageID 2


Defendant may be served with process at its principal place of business at ZTE Place, Keji Road

South, Hi-Tech Industrial Park, Nansham District, Shenzhen, Guangdong Province, P.R. China

518057.

        4.     ZTE (USA) Inc. is a New Jersey corporation with its principal place of business

in Richardson, Texas. This Defendant does business in the State of Texas and in the Northern

District of Texas. This Defendant may be served with process through its agent, Jing Li, 2425 N.

Central Expressway, Suite 323, Richardson, Texas 75080.

        5.     This action is commenced against the Defendants under 35 USC § 299(a) in a

single action because (1) any right to relief is asserted against the Defendants jointly, severally,

or in the alternative with respect to or arising out of the same transaction, occurrence, or series of

transactions or occurrences relating to the making, using, importing into the United States,

offering for sale, or selling of the same accused television products; and (2) questions of fact

common to all Defendants will arise in this action.

                                 JURISDICTION AND VENUE

        6.     This action arises under the Patent Act, 35 U.S.C. § 1 et seq.

        7.     Subject matter jurisdiction is proper in this Court under 28 U.S.C. §§ 1331 and

1338.

        8.     This Court has personal jurisdiction over Defendants because (i) Defendants

conduct business in this District, directly or through intermediaries; (ii) at least a portion of the

alleged infringements occurred in this District; and (iii) Defendants regularly solicit business,

engages in other persistent courses of conduct, or derives revenue from goods and services

provided to individuals in this District.




                                                  -2-
     Case 3:19-cv-02128-N Document 1 Filed 09/09/19                   Page 3 of 18 PageID 3


       9.      Venue is proper in this Judicial District under 28 U.S.C. § 1400(b).

                                    THE PATENTS-IN-SUIT

       10.     On February 12, 2013, the United States Patent and Trademark Office

(“USPTO”) issued the ʼ253 Patent, titled “Wide-Band Multi-Format Audio/Video Production

System With Frame-Rate Conversion,” to Ken Washino of Dumont, NJ. A true and correct copy

of the ʼ253 Patent is provided at Exhibit A.

       11.     On October 28, 2014, the USPTO issued the ʼ640 Patent, titled “Wide-Band

Multi-Format Audio/Video Production System With Frame-Rate Conversion,” to Ken Washino

of Dumont, NJ. A true and correct copy of the ’640 Patent is provided at Exhibit B.

       12.     Plaintiff is the owner and assignee of all substantial rights, title, and interest in the

Patents-in-Suit.

       13.     The Patents-in-Suit are presumed valid under 35 U.S.C. § 282(a).

                                         BACKGROUND

       14.     Ken Washino is the inventor of the inventions claimed and disclosed in the

Patents-in-Suit.

       15.     Mr. Washino is the epitome of the ingenuous tinkerer who used inventive skills

and a deep understanding of the industry to resolve a long standing problem and succeeded

where others had failed.

       16.     Mr. Washino was born in Aichi Prefecture, Japan, on February 21, 1953. His

parents operated a small commercial farm in this rural area. He became interested in

communications and electronics at an early age, acquiring an amateur ham radio license by the

time he was thirteen years old. During his junior high school and high school years, he built a




                                                 -3-
     Case 3:19-cv-02128-N Document 1 Filed 09/09/19                 Page 4 of 18 PageID 4


transmitter and receiver from salvaged parts of an old tube television. From such experiences, he

learned the basics of analog communications.

       17.     In 1974, Mr. Washino found a position as an audio recording engineer with a

Japanese documentary film company working in the U.S. This expanded to other production and

post-production tasks. During the years that Mr. Washino worked in this business, he gained a

working knowledge of film production and of production and post-production processes.

       18.     After Mr. Washino returned to Japan, he earned an Electronics Engineering

degree from Nihon Kogakuin Technical College in Tokyo in 1979, and in 1981 acquired a first

class broadcast engineering license. By that time, Mr. Washino was already working as a camera

design engineer for Ikegami, a Japanese manufacturer of high-end video cameras. In 1985, he

was appointed Video Field Sales Engineer and sent to the U.S. This experience enabled Mr.

Washino to acquire a deep insight into the competitive market for equipment and services and to

appreciate the needs of and problems encountered by video professionals. Mr. Washino then

decided to establish himself in the U.S. permanently and formed his own video services

company, focused on video production, post-production, and video cassette duplication in New

York City.

       19.     By late 1986, Mr. Washino had acquired the market knowledge, technical skills,

and financial resources to begin working on some of the ideas he had to improve efficiency and

preserve quality in video field production. He identified the need for a universal camera control

system and developed a prototype. Subsequent experimentation with early digital video devices

soon lead to his 1992 inventions for Video Field Production, Video Monitoring and

Conferencing, and PC-Based Audio/Video Production. In 1989, Mr. Washino began working on

high-speed video duplication and filed his first patent application in 1993.



                                                -4-
     Case 3:19-cv-02128-N Document 1 Filed 09/09/19                 Page 5 of 18 PageID 5


       20.     From then on, Mr. Washino developed a long series of inventions related to video

production, post-production and signal distribution that could accommodate the coming digital

and High-Definition “multiple format” future.

       21.     By October, 2014, Mr. Washino had been granted twenty U.S. patents on

inventions for which he is the inventor or co-inventor, with fourteen foreign equivalents.

       22.     The Washino ’253 and ’640 Patents are directed to the field of video production,

photographic image processing, and computer graphics. The inventions disclosed in the ’253

and ’640 Patents include methods performed by portable video image recording devices under

which video image content received by an image sensor of the device is sampled, processed, and

recorded at a first frame rate and enabled to be played back at a second frame rate different than

the first frame rate. The image resolutions in pixels used to record and playback the video

content may also differ. For example, the image resolution of the video content when played

back may be upscaled or downscaled relative to the image resolution used to record the video

content.

       23.     Under a slow-motion video recording mode, video image content received at a

device’s image sensor is sampled and recorded in real time at a first frame rate that is higher than

a second frame rate at which the recorded video content is played back. Since the frame rate at

which the video content is recorded is higher frame rate than the play-back frame rate, the frames

of the video are played back at a slower rate than the real-time frame rate used for recording the

frames, resulting in the video content being displayed in slow-motion.

       24.     Upon information and belief, ZTE made, sold, offered for sale, used, and/or

imported ZTE mobile phones including at least the “Accused Products” listed in the following

table in the United States that implemented the claimed inventive concept of the Patents-in-Suit.



                                                -5-
     Case 3:19-cv-02128-N Document 1 Filed 09/09/19               Page 6 of 18 PageID 6


Each of the following ZTE Axon smartphone models include support for slow-motion video (all

data from www.phonedb.net):

       Model                                  Approximate       Processor
                                              Availability
       ZTE Axon Pro A1P LTE NA 32GB           July 2015         Qualcomm Snapdragon 810

       ZTE Axon Pro A1P LTE NA 64GB           October 2015      Qualcomm Snapdragon 810

       ZTE Axon 7 A2017U Dual SIM             July 2016         Qualcomm Snapdragon 820
       LTE NA 64GB
       ZTE Axon 7 Mini A7S Dual SIM           October 2016      Qualcomm Snapdragon 617
       TD-LTE US
       ZTE Axon 7 Premium Edition             November 2016     Qualcomm Snapdragon 820
       A7G343 Dual SIM TD-LTE NA
       128GB
       ZTE BV8P121 Blade V8 Pro Dual          January 2017      Qualcomm Snapdragon 625
       SIM LTE / Z978
       ZTE Z986U Blade Max 3 LTE-A            April 2017        Qualcomm Snapdragon 625
       ZTE Z986DL Max Blue 4G LTE-A           April 2017        Qualcomm Snapdragon 625


       25.      During a product launch event in New York City on July 14, 2015, ZTE USA

debuted its flagship ZTE Axon smartphone (ZTE Mobile World 2016 No. 1 publication,

https://www.slideshare.net/soksitha/mobile-world-2016-no1-zte-blade-s7, March 5, 2016

(Exhibit E)).

       26.      ZTE promoted and demonstrated the Axon Pro models during the “ZTE

Experience Tour,” which began in November 2015 and continued through February 2016. “The

ZTE Experience Tour is a mobile showcase of the various technologies ZTE provides its

consumers. From the sleek and portable Spro 2 smart projector to the Axon by ZTE, the ZTE

Experience will let fans get their hands on amazing technologies they've never seen before.”

https://web.archive.org/web/20151124155501/http://www.zteusa.com/ztetour/



                                               -6-
     Case 3:19-cv-02128-N Document 1 Filed 09/09/19              Page 7 of 18 PageID 7




https://www.youtube.com/watch?v=OD-NEiUv1WM

       27.       Phase 1 of the “ZTE Experience Tour” included promotion and demonstration of

ZTE products include the ZTE Axon mobile phones at the following locations (Tour schedule

dates in parenthesis):

                Chicago, IL, (11/13/15 – (est.) 11/17/15)

                Cleveland, OH (11/19/15 to 11/23/15)

                Toronto, ON (11/25/15 to (est.) 11/29/15)

                Philadelphia, PA (12/1/15 to 12/2/15)

                New York, NY (12/4/15 to (est.) 12/5/15)

                Baltimore, MD and/or Washington D.C. (est. 12/6/15)

                Richmond or Newport News, VA (est. 12/7/15)

                Raleigh, NC (12/9/15)

                Atlanta, GA (12/10/15 to 12/13/15)

                                                 -7-
Case 3:19-cv-02128-N Document 1 Filed 09/09/19         Page 8 of 18 PageID 8


       New Orleans, LA (12/16/15)

       Houston, TX (12/18/15 to 12/22/15)

       Dallas, TX (12/24/15 to 12/26/15)

       Las Vegas, NV (12/30/16 to 1/9/16) Consumer Electronics Show

       Los Angeles, CA (Dates Unknown)

       San Diego, CA (Dates Unknown)

       San Francisco, CA (Dates Unknown)

       Bellevue, WA (2/26/16) T-Mobile Corporate Campus

       Seattle, WA (2/27/16)




                                       -8-
    Case 3:19-cv-02128-N Document 1 Filed 09/09/19                    Page 9 of 18 PageID 9


       https://web.archive.org/web/20160404143319/https://www.zteusa.com/ztetour/

       28.       Further details of the Tour and ZTE’s marketing plans are provided in the ZTE

Mobile World 2016 No. 1 publication (Exhibit E), including:

                “This tour was conceived in July 2015. On July 14, AXON made its debut in New

                 York. Before its debut, we did many online campaigns. After its debut, offline

                 marketing became more important. From social media, we got some feedback that

                 consumers would like to experience this product first-hand before deciding

                 whether to buy it or not. Because AXON was launched in the open market, people

                 cannot go to a carrier’s store for a try-out like they used to. So we came up with

                 the idea of a mobile flagship store.”

                “A ZTE road show truck stops in about 20 big cities and over a hundred small

                 cities. In every stop, the truck would park in a crowded place to showcase our

                 products. Usually, we would stay in a big city for two or three days. For some big

                 events, we may also stay longer. At a Knicks game played on December 4, 2015,

                 the truck parked at the 7th Avenue in New York for a whole day. In some small

                 cities, we may team with carriers to hold activities.”

                “Around 2 million people will feel and touch ZTE’s products at ZTE’s road show

                 truck when we finish the tour.”

                “The ZTE Experience Tour will finish in March. In 2016, we plan to explore a

                 new route in the west. We will cover more areas, plan more activities, and give

                 more consumers the ability to test our products. This is also a way to prepare for

                 the launch of new products. There will be two routes in 2016 and probably three




                                                   -9-
   Case 3:19-cv-02128-N Document 1 Filed 09/09/19                  Page 10 of 18 PageID 10


                 in 2017. Such kind of activity has a high return of investment and may last for

                 more years.”

                “Our campus campaign will include 50 colleges, including Stanford, UTA, Rice

                 University, and SMU. We will select some influential events from these

                 colleges.”

       29.       In December 2015, ZTE shot the first TV commercial for AXON casting by

Chandler Parsons from the Dallas Mavericks as the spokesperson.

https://www.youtube.com/watch?v=CRpw2MNQgwM




       30.       In February 2017, ZTE published a series of advertisements for its Axon 7 under

the “Have You Heard” … about advertising campaign. These advertisements include “Have

You Heard” … about the Axon 7 Camera? (https://www.youtube.com/watch?v=jf-_tvNn2JE),

which was focused on the features of the Axon 7 Camera and demonstrates the Axon 7

performing slow-motion video.




                                                -10-
   Case 3:19-cv-02128-N Document 1 Filed 09/09/19                Page 11 of 18 PageID 11




                    ZTE’S KNOWLEDGE OF THE PATENTS-IN-SUIT

       31.     Upon information and belief, ZTE was a member of RPX in January 2015.

       32.     Upon information and belief, TangibleIP, which was brokering a patent portfolio

of Ken Washino’s patents including the ‘253 and ‘640 Patents under “Multi-format, Inc.,”

provided patent materials relating to the ‘253 and ‘640 Patents to RPX on approximately January

5, 2015, including an Executive Summary and copies of the ‘253 and ‘640 patents.

       33.     The Executive Summary included descriptions of the ‘253 and ‘640 patents, and

further identified that the ‘253 and ‘640 patents had claims covering slow-motion video, stating,

“Smartphones supporting slow-motion video. A feature that has been recently added to most

smartphones is support for slow-motion video recording and playback. The recording and



                                               -11-
   Case 3:19-cv-02128-N Document 1 Filed 09/09/19                  Page 12 of 18 PageID 12


playback of slow-motion video necessitates a frame-rate conversion, and the video content may

be encoded at a different resolution than the native resolution of the smartphone’s display.”

       34.     The Executive Summary included a link to a “Generic Smart Phone Slow-motion

corresponding Claim Chart (US Pat. No. 8,873,640).” This “generic” claim chart included

infringement mappings of method claim 26 of the ‘640 Patent for each of the Samsung Galaxy

S5, the HTC One M8, the Motorola Moto X (2014), and the LG G3, and demonstrated how each

of these smartphone’s support for slow motion video recording and playback infringed at least

claim 26.

       35.     Upon information and belief, it was RPX’s practice to provide its members

patent-related materials for patents that should be of interest to those members. For example,

patent-related materials relating to smartphones would be provided to each RPX member that

might directly or indirectly infringe patents relating to smartphones; in the case of the Multi-

format, Inc. portfolio, these RPX members included ZTE.

       36.     Upon information and belief, the Multi-format, Inc. patent materials were

provided to ZTE sometime in January 2015.

                                 COUNT I
                DIRECT INFRINGEMENT OF U.S. PATENT NO. 8,374,253

       37.     Plaintiff incorporates by reference each of its foregoing allegations.

       38.     Without license or authorization and in violation of 35 U.S.C. § 271(a),

Defendants have directly infringed one or more claims of the ’253 Patent in this Judicial District

and throughout the United States, literally or under the doctrine of equivalents, by using their

Accused Products, as exemplified by the ‘253 claim chart applied to the Axon 7 shown in

Exhibit C.




                                                -12-
    Case 3:19-cv-02128-N Document 1 Filed 09/09/19                 Page 13 of 18 PageID 13


        39.    The claims of the ’253 Patent are understandable to a person of ordinary skill in

the art who has the requisite education, training, and experience with the technology at issue in

this case.

        40.    A person of ordinary skill in the art understands Plaintiff’s theory of how

Defendants’ Accused Products infringe the claims of the ’253 Patent upon a plain reading of this

Complaint, the ’253 Patent, and Exhibit C.

        41.    Plaintiff reserves the right to modify its infringement theories as discovery

progresses in this case; it shall not be estopped for infringement contention or claim construction

purposes by the claim charts that it provides with this Complaint. The claim charts are intended

to satisfy the notice requirements of Rule 8(a)(2) of the Federal Rule of Civil Procedure; they do

not represent Plaintiff’s preliminary or final infringement contentions or preliminary or final

claim construction positions.

                                 COUNT II
                DIRECT INFRINGEMENT OF U.S. PATENT NO. 8,873,640

        42.    Plaintiff incorporates by reference each of its foregoing allegations.

        43.    Without license or authorization and in violation of 35 U.S.C. § 271(a),

Defendants have directly infringed one or more claims of the ’640 Patent in this Judicial District

and throughout the United States, literally or under the doctrine of equivalents, by using their

Accused Products, as exemplified by the ‘640 claim chart applied to the Axon 7 shown in

Exhibit D.

        44.    The claims of the ’640 Patent are understandable to a person of ordinary skill in

the art who has the requisite education, training, and experience with the technology at issue in

this case.




                                                -13-
   Case 3:19-cv-02128-N Document 1 Filed 09/09/19                 Page 14 of 18 PageID 14


       45.     A person of ordinary skill in the art understands Plaintiff’s theory of how

Defendants’ Accused Products infringe the claims of the ’640 Patent upon a plain reading of this

Complaint, the ’640 Patent, and Exhibit D.

       46.     Plaintiff reserves the right to modify its infringement theories as discovery

progresses in this case; it shall not be estopped for infringement contention or claim construction

purposes by the claim charts that it provides with this Complaint. The claim charts are intended

to satisfy the notice requirements of Rule 8(a)(2) of the Federal Rule of Civil Procedure; they do

not represent Plaintiff’s preliminary or final infringement contentions or preliminary or final

claim construction positions.

                               COUNT III
          INDUCEMENT OF INFRINGEMENT OF U.S. PATENT NO. 8,374,253

       47.     Plaintiff incorporates by reference each of its foregoing allegations.

       48.     Without license or authorization and in violation of 35 U.S.C. § 271(b),

Defendants has been knowingly inducing the direct infringement of one or more method claims

of the ’253 Patent by at least by one or more of making, using, offering for sale, selling and/or

importing the Accused Products in this District and elsewhere in the United States that were

designed and specifically intended to use and/or practice the methods and processes covered by

’253 Patent, as shown in Exhibit C.

       49.     As described above, under information and belief Defendants had knowledge of

the ‘253 Patent via patent materials provided to Defendants by RPX in January 2015.

       50.     Defendants have acted with specific intent to knowingly and actively induce

infringement of the ‘253 Patent by, for example:




                                                -14-
    Case 3:19-cv-02128-N Document 1 Filed 09/09/19                Page 15 of 18 PageID 15


               •       Defendants’ employees and/or agents demonstrating the slow-motion

        video capabilities of the Accused Products during the ZTE Experience Tour and/or other

        promotional activities such as ZTE-sponsored events and the ZTE campus campaign;

               •       Defendants’ employees and/or agents actively encouraging users to test

        the slow-motion video capabilities of the Accused Products during the ZTE Experience

        Tour and/or other promotional activities such as ZTE-sponsored events and the ZTE

        campus campaign;

               •       Defendants’ advertisement of the slow-motion video capabilities of the

        Axon 7; and

               •       User Manuals for each of the Accused Products, which show how to

        record and playback slow-motion video using the Accused Products.

        51.    The claims of the ’253 Patent are understandable to a person of ordinary skill in

the art who has the requisite education, training, and experience with the technology at issue in

this case.

        52.    A person of ordinary skill in the art understands Plaintiff’s theory of how

Defendants’ Accused Products infringe the claims of the ’640 Patent upon a plain reading of this

Complaint, the ’253 Patent, and Exhibit C.

        53.    Plaintiff reserves the right to modify its infringement theories as discovery

progresses in this case; it shall not be estopped for infringement contention or claim construction

purposes by the claim charts that it provides with this Complaint. The claim charts are intended

to satisfy the notice requirements of Rule 8(a)(2) of the Federal Rule of Civil Procedure; they do

not represent Plaintiff’s preliminary or final infringement contentions or preliminary or final

claim construction positions.



                                               -15-
   Case 3:19-cv-02128-N Document 1 Filed 09/09/19                 Page 16 of 18 PageID 16




                               COUNT IV
          INDUCEMENT OF INFRINGEMENT OF U.S. PATENT NO. 8,873,640

       54.     Plaintiff incorporates by reference each of its foregoing allegations.

       55.     Without license or authorization and in violation of 35 U.S.C. § 271(b),

Defendants has been inducing the direct infringement of one or more method claims of the ’640

Patent by at least by one or more of making, using, offering for sale, selling and/or importing the

Accused Products in this District and elsewhere in the United States that were designed and

specifically intended to use and/or practice the methods and processes covered by ’640 Patent, as

shown in Exhibit D.

       56.     As described above, under information and belief Defendants had knowledge of

the ‘640 patent via patent materials provided to Defendants by RPX in January 2015.

       57.     Defendants have acted with specific intent to knowingly and actively induce

infringement of the ‘640 Patent by, for example:

               •       Defendants’ employees and/or agents demonstrating the slow-motion

       video capabilities of the Accused Products during the ZTE Experience Tour and/or other

       promotional activities such as ZTE-sponsored events and the ZTE campus campaign;

               •       Defendants’ employees and/or agents actively encouraging users to test

       the slow-motion video capabilities of the Accused Products during the ZTE Experience

       Tour and/or other promotional activities such as ZTE-sponsored events and the ZTE

       campus campaign;

               •       Defendants’ advertisement of the slow-motion video capabilities of the

       Axon 7; and




                                               -16-
    Case 3:19-cv-02128-N Document 1 Filed 09/09/19                 Page 17 of 18 PageID 17


                •      User Manuals for each of the Accused Products, which show how to

        record and playback slow-motion video using the Accused Products.

        58.     The claims of the ’640 Patent are understandable to a person of ordinary skill in

the art who has the requisite education, training, and experience with the technology at issue in

this case.

        59.     A person of ordinary skill in the art understands Plaintiff’s theory of how

Defendants’ Accused Products infringe the claims of the ’640 Patent upon a plain reading of this

Complaint, the ’640 Patent, and Exhibit D.

        60.     Plaintiff reserves the right to modify its infringement theories as discovery

progresses in this case; it shall not be estopped for infringement contention or claim construction

purposes by the claim charts that it provides with this Complaint. The claim charts are intended

to satisfy the notice requirements of Rule 8(a)(2) of the Federal Rule of Civil Procedure; they do

not represent Plaintiff’s preliminary or final infringement contentions or preliminary or final

claim construction positions.

                                     PRAYER FOR RELIEF

        Plaintiff requests the following relief:

        A.      Judgment that Defendants have directly infringed the Patents-in-Suit under 35

U.S.C. § 271(a);

        B.      Judgment that Defendants have knowingly and actively induced infringement of

the Patents-in-Suit under 35 U.S.C. § 271(b);

        C.      An accounting of all infringing acts including, but not limited to, those acts not

presented at trial;




                                                   -17-
   Case 3:19-cv-02128-N Document 1 Filed 09/09/19                  Page 18 of 18 PageID 18


       D.      An award of damages under 35 U.S.C. § 284 adequate to compensate Plaintiff for

Defendants’ past infringement, together with interest and costs;

       E.      Judgment that this case is exceptional under 35 U.S.C. § 285 and an award of

Plaintiff’s reasonable attorneys’ fees and costs; and

       F.      Such further relief at law or in equity that this Court deems just and proper.

                                    JURY TRIAL DEMAND

       Plaintiff demands a trial by jury on all claims and issues so triable under Federal Rule of

Civil Procedure 38(b).

       Dated: September 9, 2019                  Respectfully Submitted,

                                                 /s/ Jay Johnson
                                                 JAY JOHNSON
                                                 State Bar No. 24067322
                                                 D. BRADLEY KIZZIA
                                                 State Bar No. 11547550
                                                 KIZZIA JOHNSON, PLLC
                                                 1910 Pacific Ave., Suite 13000
                                                 Dallas, Texas 75201
                                                 (214) 451-0164
                                                 Fax: (214) 451-0165
                                                 jay@kjpllc.com
                                                 bkizzia@kjpllc.com

                                                 ATTORNEYS FOR PLAINTIFF




                                                -18-
